 1                                                                                             JS-6
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                               CENTRAL DISTRICT OF CALIFORNIA
 6
 7   SPRINGCOIN, INC., et al.,                     CV 19-09444 PA (RAOx)
 8                 Plaintiffs,                     JUDGMENT
 9          v.
10   KATHY A. BARAN, et al.,
11                 Defendants.
12
13
14
15
16          Pursuant to the Court’s April 3, 2020 Order which dismissed plaintiffs Springcoin,
17   Inc. and Devika Pradan’s (“Plaintiffs”) Administrative Procedures Act claim against
18   defendants Kathy A. Baran, Director Ken Cuccinelli, Secretary Kevin K. McAleenan, the
19   United States Citizenship and Immigration Services, and the Department of Homeland
20   Security (“Defendants”), IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
21          1.     The action is dismissed without prejudice;
22          2.   It is FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs
23   take nothing and that Defendants shall have their costs of suit pursuant to Federal Rule of
24   Civil Procedure 54.
25
26   DATED: April 3, 2020                              _________________________________
                                                                  Percy Anderson
27                                                       UNITED STATES DISTRICT JUDGE
28
